Per Curiam:
The order appealed from was entered on March 10,1913, appeal taken March 14, 1913, and time to file papers extended to April eighteenth, when what purported to be the case on appeal was served. Under section 988 of the New York charter,* as amended by chapter 658 of the Laws of 1906, an appeal taken in one of these proceedings and not prosecuted within six months, unless time for prosecution of the appeal be extended by the court, shall be declared abandoned. The provision is mandatory and the court has no power to disregard it. (Matter of Pier (Old) No. 51, 151 App. Div. 659.) The motion should be granted, with ten dollars costs. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Motion to dismiss appeal granted, with ten dollars costs.

 Laws of 1901, chap. 466.— [Rep.